United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3901
                                    ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Billy Ray Jones, Sr., also known as     * Eastern District of Arkansas
Scrap Iron,                             *
                                        *    [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                            Submitted:   May 2, 2000

                                Filed: May 22, 2000
                                    ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

      Billy Ray Jones, Sr. appeals from the final judgment entered in the District
     1
Court for the Eastern District of Arkansas denying his “Motion to Enforce the Plea
Agreement.” For reversal, appellant argues the district court erred in denying his post-
conviction motion to compel the government to move for a downward departure based



         1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
on his substantial assistance. For the reasons discussed below, we affirm the judgment
of the district court.

       Because the plea agreement preserved the government’s discretion to decide
whether to move for downward departure, appellant was required to make a substantial
threshold showing that the government’s refusal to do so was in bad faith, irrational,
or based on an unconstitutional motive. See United States v. Wilkerson, 179 F.3d
1083, 1086 (8th Cir. 1999). We agree with the district court that appellant’s
allegations were insufficient to make such a showing. See Wade v. United States, 504
U.S. 181, 186 (1992) (mere showing that defendant provided substantial assistance,
whether standing alone or coupled with generalized allegations of government’s
improper motive, is insufficient to entitle defendant to remedy). Accordingly, we must
reject appellant’s argument that he is entitled to an evidentiary hearing, see United
States v. Romsey, 975 F.2d 556, 557-58 (8th Cir. 1992) (absent substantial threshold
showing, no right to evidentiary hearing), and we conclude the district court did not err
in denying his motion.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-